Name: 96/79/EC: Commission Decision of 12 January 1996 laying down the zootechnical certificates of semen, ova and embryos from registered equidae (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity;  information and information processing;  natural and applied sciences;  trade policy
 Date Published: 1996-01-25

 Avis juridique important|31996D007996/79/EC: Commission Decision of 12 January 1996 laying down the zootechnical certificates of semen, ova and embryos from registered equidae (Text with EEA relevance) Official Journal L 019 , 25/01/1996 P. 0041 - 0049COMMISSION DECISION of 12 January 1996 laying down the zootechnical certificates of semen, ova and embryos from registered equidae (Text with EEA relevance) (96/79/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/427/EEC of 26 June 1990 on the zootechnical and genealogical conditions governing intra-Community trade in equidae (1), in particular Article 8 (2) thereof,Whereas specific particulars must appear in the zootechnical certificate in order to establish the origin and the identification of the animal from which the semen, ova or embryo is coming from;Whereas the certificate itself may be dispensed with provided that the particulars mentioned in this Decision are already present in reference documentation referring to the semen, ova or embryos;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics,HAS ADOPTED THIS DECISION:Article 1 The following particulars must be mentioned in the certificate for semen of registered equidae:1. Data concerning the donor stallion:- issuing body,- name and address of the stud-book of origin,- breed,- original entry number in stud-book (where available),- name of the animal,- date of issue of the certificate,- system of identification (e.g. microchip, tatoo, brand, picture),- identification,- information if blood-typing or a test giving equivalent scientific guarantee for verifying the pedigree has been carried out,- date of birth,- name and address of owner,- name and stud-book numbers of parents and the sire of the dam as well as the name of the stud-books,- results of performance tests and genetic value assessments (optional).2. Data concerning the semen:- identification,- number of doses,- date of collection,- name and address of the semen collection centre(s) including the registration number,- name and address of the consignee.Article 2 The particulars provided for in Article 1 may be indicated:1. in the form of a certificate conforming to the model in Annex I;2. in documentation accompanying the equine semen. In this event the competent authorities must certify that the particulars set out in Article 1 are indicated in those documents, by the following formula:'The undersigned certifies that these documents contain the particulars mentioned in Article 1 of Commission Decision 96/79/EC.`Article 3 The following particulars must be mentioned in the certificate of ova of registered equidae:1. Data concerning the donor mare:- all the data specified in Article 1, No 1.2. Data concerning the ova:- identification,- date of collection,- name and address of the ova collection team(s) including the registration number,- name and address of the consignee.If there is more than one ovum in a single straw, this must be clearly stated and furthermore the ova must all have the same dam.Article 4 The particulars provided for in Article 3 may be indicated:1. in the form of a certificate conforming to the model in Annex II;2. in documentation accompanying the equine ova. In this event the competent authorities must certify that the particulars set out in Article 3 are indicated in those documents, by the following formula:'The undersigned certifies that these documents contain the particulars mentioned in Article 3 of Commission Decision 96/79/EC.`Article 5 The following particulars must be mentioned in the certificate of embryos of registered equidae:1. Data concerning the donor stallion and donor mare:- all data specified in Article 1, No 1.2. Data concerning the embryos:- identification,- date of collection,- date of insemination or mating,- name and address of the embryo collection team(s) including the registration number,- name and address of the consignee.If there is more than one embryo in a single straw, this must be clearly stated and furthermore the embryos must all have the same parentage.Article 6 The particulars provided for in Article 5 may be indicated:1. in the form of a certificate conforming to the model in Annex III;2. in documentation accompanying the equine embryo(s). In this event the competent authorities must certify that the particulars set out in Article 5 are indicated in those documents, by the following formula:'The undersigned certifies that these documents contain the particulars mentioned in Article 5 of Commission Decision 96/79/EC.`Article 7 This Decision is addressed to the Member States.Done at Brussels, 12 January 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 224, 18. 8. 1990, p. 55.ANNEX I >REFERENCE TO A FILM>>REFERENCE TO A FILM>ANNEX II >REFERENCE TO A FILM>>REFERENCE TO A FILM>ANNEX III >REFERENCE TO A FILM>>REFERENCE TO A FILM>>REFERENCE TO A FILM>